UNITED STATES DIS'I`RICT COURT
FOR rI`HE DISTRICT OF COLUMBIA

 

WYE OAK TECHNOLOGY, INC.,
Plaintiff,

v. Civil No. 1:10-cv-{)1182-RCL

REPUBLIC OF IRAQ et al.,
Defendants.

\_/\-/\_’VV\/\./\_/\_/V

 

MEMORANDUM OPINION

At the close of trial, the Court ordered defendants Republic ot` Iraq and the Iraqi Ministry
of Defcnse (MoD) to file a statement of points and authorities on the admissibility of documents
marked DX 53 and l_`)X 58, and related documents Documents marked DX 55»»57 are related to
DX 53 and DX 58. Iraq and MoD have sought to admit these documents as business records.
Defs.’ Mot. to Admit Trial Exs., ECF No. 392. Plaintiff Wye Oak contends that these exhibits
are not admissible because they are not properly authenticated records of a regularly conducted
activity, and therefore cannot be admitted under the business records exception to the rule
against hearsay. Pl.’s Meln. in Opp’n, ECF No. 395. Wye Oak further argues that DX 53 and DX
58 are incomplete Id. The Court finds that DX 53 and DX 58, along with related documents DX
55~'~57, are business records and shall be admitted as evidence.
I. Background

DX 53 and DX 55_58 all deal with the alleged ban on exporting scrap metal from Iraq.
DX 53 is a letter from July 2004 from the then-General Secretary of the Council of Ministers,
Dr. Zuheir Abulghani Humadi, communicating the Prirne l\/.[inister’s approval of the Ministry of

lndustry and Minerals’ proposal to stop exporting scrap materials, with the exception of

exporting some materials of a military nature, conditioned upon the Prime Minister and Supreme
Economic Committee’s approval. ECF No. 392-1. DX 55 is a letter from June 2004 from the
then-Minister of Trade, Mohamed Mustafa Al Jubory, to the Council of Ministers regarding
exporting scrap. Muneer Second Suppl. Certiticate of Authenticity of Business Rs. Attach. A,
ECF No. 359-1 [hereinafter Muneer Second Suppl. Certificate, ECF No. 359-1]. DX 56 is a letter
from June 2004 from the then»Secretary General of the Council of Ministers, Muhy Kadhum Al-
Khateeb, to the Ministry of Industry, Ministry of Trade, and Ministry of Finance regarding the
Prirne Minister’s decision to form a committee of representatives from these ministries to study
the issue of exporting scrap and to provide recommendations to the Council of Ministers. Id` at
Attach. B. DX 57 is a committee report from July 2004 signed by the committee chairman and
representatives from the Ministry of Finance, Ministry of Trade, Ministry of lndustry and
Minerals, and General Commission of Custorns regarding the committee’s findings about
exporting scrap and recommendations on the subject Id. at Attach. C. This committee report was
sent to the Minister of Trade. DX 58 is a letter from the then-General Secretary of the Council of
Ministers, Dr. Humadi, from Decernber 2004 emphasizing that scrap materials are prohibited
from being sold to private entities and ordering ministries to deliver excess scrap free of charge
to state-owned companies belonging to the Ministry of industry and Minerals. ECF No. 392-2.
l\/ls. Wafaa l\/luneer, the Senior Manager ot` Foreign Litigation of the Ministry of lustice’s Legal
Department, obtained copies of DX 53 and DX 55-58 from the Ministry of Trade’s archives
II. DX 53 and I)X 55-58 Constitute Business Records

DX 53 and DX 55-58 are business records and are therefore admitted as evidence. The
Federal Rules of Evidence permit the admission of:

A record of an act, event, condition, opinion, or diagnosis it`:

(A) the record was made at or near the time_or from information

transmitted by_someone with knowledge;

(B) the record was kept in the course of a regularly conducted activity of a

business, organization, occupation, or calling, whether or not for profit;

(C) making the record was a regular practice of that activity;

(D) all these condition are shown by the testimony of the custodian or

another qualified witness, or by a certification that complies with Rule

902(11) or (l2) or with a statute permitting certification; and

(E) the opponent does not show that that the source of information or the

method or circumstances of preparation indicate a lack of trustworthiness
Fed. R. Evid. 803(6). The certification option of Rule 902(12) applies to these documents
because they are foreign records of a regularly conducted activity. Under Rule 902(12), the
original or copy of a foreign records is self-authenticating if it meets the requirements of Rule
803(A)-(C), as shown by a certification of the custodian or another qualified person that is
signed in a manner that subjects the maker to a criminal penalty in the country where the
certificate was signed, if the certificate was false. Fed. R. Evid. 902(12). The proponent of the
evidence must also give the adverse party reasonable notice of the intent to offer the record and
make the record and certification available for inspection so that the adverse party has a fair
opportunity to challenge the rccord. Id.

These documents are the business records of the Ministry of Trade. DX 55 was a letter
from the Minister of Trade and DX 57 was a committee report that included a representative
from the Ministry of Trade as a committee member and was sent to the Minister of Trade. These
documents were therefore both clearly made by officials serving in the Ministry of Trade, and
DX 57 was sent specifically to the Minister of Trade. DX 55 and DX 57 constitute business
records of the Ministry of 'l`rade. Although documents DX 53, DX 56, and DX 58 were from the
General Secretary of the Council of Ministers, the copies produced by defendants came from the

Ministry of Trade’s archives. The D.C. Circuit has determined that “a record of which a firm

takes custody is thereby ‘made’ by the firm within the meaning of the [business records

exception to the rule against hearsay] (and thus is admissible if ali the other requirements are
satisfied).” Um'ted Srares v. Aa’efehinti, 510 F.3d 319, 326 (D.C. Cir. 2007). Ms. l\/luneer
testified that under the standard record-keeping system of the Government of lraq, decisions and
directives of the Office of the Prime Minister and the Council of Ministers to the ministries are
recorded in written documents, which are transmitted to the relevant ministries Muneer Second
Suppl. Certificate 3, ECF No. 359»1; l\/funeer 'fr. at 19:8~25:9; 93:15-§6:7; l26:l2-~l27:l3;
128:9-15; 137:17-140:21. Here, the letters concerned the Ministry of Trade and were therefore
transmitted to that ministry and stored in the ministry’s archives as a document governing lraq’s
policy on the export of scrap. Accordingly, DX 53, DX 56, and DX 58 were adopted and relied
upon by the Ministry of Trade such that the documents were business records of that ministry.
See id. (approvingly citing decisions in which documents Were deemed business records even
though the business in custody of the documents did not create the records as long as the
documents were adopted and relied upon).

Ms. Muneer is a “qualified person” under Rules 803(6) and 902(12) who can testify to
the record-keeping system of Iraq’s ministries. 'l`he D.C. Circuit has stated that a custodian or
qualified witness does not need to have personal knowledge of the creation of a document
Adefehinti, 510 F.3d at 325-~26. The custodian or other qualified witness only needs to be
“familiar with the record»keeping procedures of the organization.” United States v. Baker, 458
F.3d 513, 18_ (6th Cir. 2006); See also United States v. Khatallah, 278 F. Supp. 3d l, 6-7 (D.D.C.
2017). Ms. Muneer has extensive experience as a lawyer in the lraqi government managing
foreign litigation She was an attorney in the Legal Department of lraq’s Council of Ministers
from 1993-2003 and has worked in the Legal Department of Iraq’s Ministry of Justice since

2003 as the Senior Manager of Foreign Litigation. Ms. Muneer is responsible for managing the

production of documents, including managing the search and retrieval of documents maintained
in the files of the Office of the Prime Minister, the Council of Minsters, and iraq’s various
ministries. ln her roles, Ms. Muneer has searched for and produced files from the Office of the
Prime Minister, the Council of Ministers, and the Ministry of Trade on more than fifty occasions
Muneer Second Suppl. Certificate 4, ECF No. 35 9-1. As a result of her experience, l\/Is. Muneer
has developed a familiarity with the record-keeping Systems of these offices, including how,
when, and under what circumstances documents are created, maintained, and stored by the
Office of the Prime Minister, the Council of Ministers, and the Ministry of Trade. Although Ms.
Muneer has not been employed by the Ministry of Trade and did not find th'e documents herself,
this does not preclude her from being a qualified person as Wye Oak contends The business
records exception plainly allows individuals other than records custodians to certify that a record
meets Rule 803(6)’5 requirements, as the rule lists qualified person as an alternative to custodian
Such individuals do not have to be the ones to retrieve the records And while it be more routine
for qualified persons to be employed by the business whose records are being introduced as
evidence, Ms. Muneer’s role at the Ministry of Justice managing foreign litigation has provided
her with significant knowledge of the record-keeping practices of the ministries across the lraqi
government Ultimately, Ms. Muneer’s familiarity with the Ministry of Trade’s record-keeping
system is sufficient to make her a qualified person under Rules 803(6) and 902(12).

l\/ls. Muneer’s certification also meets Rule 902(12)’3 requirement that it be signed in a
manner that, if falsely made, would subject the maker to a criminal penalty in the country where
the certification is signed The certification was made under the penalty of perjury under the laws

of iraq and the U.S. Muneer Second Suppl. Certificate 8, ECF No. 359-1.

Having established that Ms. Muneer is a qualified person and that her certification
complied with Rule 902(l2), the Court proceeds to examine whether Ms. Muneer’s certification
and de bene esse deposition testimony establish that DX 53 and DX 55-58 meet the remaining
requirements of R'ule 803(6). Ms. Muneer’s declaration attests that DX 53, DX 56, and DX 58
were made at the time by the Council of Ministers, were kept in the regular course of activity by
the relevant ministries, and were created as part of the regular activity of the Council of
Ministers making policy decisions for the lraqi government Ia’. at 5-7. Also, Ms. Muneer’s
certification states that DX 55 was made at the time by the l\/linister of 'l`rade, was kept in the
regular course of activity by the Ministry of Trade, and was created as part of the regular activity
of the Ministry of Trade discussing its role in carrying out lraqi government policies and offering
suggestions to improve the implementation of Iraq’s policy on the export of scrap. Finally, Ms.
Muneer’s certification states that DX 57 was made at the time by the Ministry of Trade and
Council of Ministers (presumably because a representative from the Ministry of 'l`rade served on
l the committee that drafted this report and the committee was formed by the Council of
Ministers), was kept in the regular course of activity by the Ministry of Trade, and was created as
part of the regular activity of the l\/iinistry of Trade and Council of Ministers crafting Iraq’s
policy on scrap materiall

Ms. Muneer’s de bene esse deposition testimony also evidences that DX 53 and DX 55~
58 meet the requirements of Rule 803(6)(A)-(C). She described the Iraqi government’s standard
process of record-keeping, which applies to the creation, distribution, and maintenance of official
records. Most official records are signed and dated when the documents are issued and contain
unique serial numbers Muneer 'l`r. at 19:8-22:1. l-lere, DX 53, DX 55, DX 56, and DX 58 have

handwritten serial numbers, handwritten dates, and are signed by the respective authors

Although DX 57 does not contain a unique serial number, this report was signed by all of the
committee members and contains the date the report was signed. This committee was the group
formed pursuant to DX 56. This indicates DX 57 was also produced pursuant to a standard
record-keeping process. Decisions and directives of the Office of the Prime Minister and the
Council of Ministers are transmitted to the relevant ministries, and the documents are maintained
in the relevant ministries’ files as records documenting the decisions Muneer Tr. at 19:8-~»25:9;_
93:l5-95:4; 126:12-128:15; 137217_139:15. Here, DX 53, D`X 56, and DX 58 were stored in the
Ministry of 'l`rade’s archives, as the Ministry of Trade was one of the ministries affected by these
decision documents Further, the Ministry of Trade receives and transmits reports as part of its
regularly conducted activity Muneer Second Suppl. Certificate 4, ECF No. 359-1. DX 55 was
stored in the Ministry of Trade’s archives, as it was a letter from the Minister of Trade, and DX
57 was stored in the Ministry of Trade’s archives, as the committee that drafted DX 57 had a
representative from the Ministry of Trade and the committee’s report was specifically addressed
to the Minister of Trade. Accordingly, DX 53 and DX 55-58 meet the requirements set forth in
Rule 803(A)-(C).

Wye Oak contends that the documents are not records of regularly conducted activity
because they were created in the months following the Coalition Provisional Authority’s transfer
of sovereignty to the lraqi people and to lraq’s interim government Wye Oak argues that the
post-war chaos of lraq in 2004 provides significant reason to doubt the “regularity” of any
process that occurred during this time and diminishes the trustworthiness of the records Wye
Oak further alleges that there is not evidence that decrees other than the ones related to the scrap
ban were issued by lraq’s interim government, which casts doubt on whether DX 53 and DX 55-

58 can truly be viewed as being part of a regularly conducted activity. The Court finds these

arguments unconvincing. The instability that existed in lraq in 2004 and nature of the transitional
government does not preclude Iraqi ministries from being able to maintain business records Ms.
Muneer’s certification and testimony sufficiently demonstrated that the iraqi government did
have a record-keeping process in place, which was followed with these documents There is also
no reason to doubt that lraq’s interim government also produced other decision documents
during the period in which it was in power. Defendants do not need to present such documents_
which have no bearing on this case-»-to establish that the interim government issued decrees as
part of its regular activity. Ms. Muneer’s certification and de ber/le esse deposition testimony
demonstrate that such activity was regularly conducted. Therefore, the Court finds that Wye Oak
has not shown that there is reason to view the documents as untrustworthy

For all of these reasons, the Court concludes that DX 53 and DX 55-58 are business
records and are admitted as evidence
III. Wye Oak’s Completeness Objection Does Not Make DX 53 and DX 58 Inadmissible

Wye Oak also objects to DX 53 and DX 58 on the grounds that there are incomplete DX
53 and DX 58 both reference other documents that are not in evidence. Under Federal Rule of
Evidence 106, “[i]f a party introduces all or part of a writing or recorded statement, an adverse
party may require the introduction, at that time, of any other part_or any other writing or
recorded statement_that in fairness ought to be considered at same time.” Fed. R. Evid. 106.
The rule of completeness codified in Rule 106, “does not provide grounds to exclude evidence.”
Cousins v. Hathcrway, No. lZ-CV-01058, 20l5 WL l3659633, at *3 (D.D.C. luly 9, 2015).
lnstead_, Rule 106 enables Wye Oak to introduce the other referenced documents if Wye Oak
possesses them or can obtain them, that ought to be considered alongside DX 53 and DX 58.

Wye Oak vigorously rejects the proposition that its remedy_is to introduce the document

referenced in DX 53, which was never provided by defendants and documents referenced in DX
58, which Were only produced in February 2019 (well after the discovery period closed).
However, Wye Oak’s allegations that defendants committed discovery violations shall be
addressed as part of the Court’s analysis of Wye Oak’s motion for sanctions ECF No. 390,
rather than as part of an objection to the admissibility of DX 53 and DX 58 on completeness
grounds Thus, the Court rejects Wye Oak’s objection to DX 53 and DX 58 on the grounds that
they are incomplete
IV. Conclusion

DX 53 and DX 55-58 are business records and are not excluded by the rule against
hearsay. DX 53 and DX 58’s lack of completeness does not render them inadmissible

Accordingly7 DX 53 and DX 55-58 will be admitted as evidence. A separate order shall issue.

sIGNED this g ?Haf§ or Aprii, 2019.

guam

v

Royce C. Lamberth

United States District Judge